Citation Nr: 0205289	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had recognized service from January 1942 to 
November 1942, and from March 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
to June 1942.  The veteran died in June 1991, and the 
appellant is his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  This case was previously 
before the Board in May 1999, at which time it was remanded 
for additional development. 

In the May 1999 remand, the Board referred the issue of 
entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 to the RO for 
appropriate action.  A review of the claims folder reveals 
that the appellant has not perfected an appeal as to this 
issue.  Consequently, the issue of entitlement to service 
connection for the cause of the veteran's death is the only 
issue that has been properly developed and certified for 
appeal.  Accordingly, the Board will limit its consideration 
to this issue.

The Board also notes that in a January 2000 decision the 
Board denied service connection for the cause of the 
veteran's death.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (known previously as the 
United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter Court).  Subsequent to that Board 
decision, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was 
enacted.  In a February 27, 2001 Order, the Court vacated the 
January 2000 Board decision, finding that a remand was 
required in order to provide the Board with an opportunity to 
readjudicate that claim in light of the enactment of the VCAA 
and pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991).  




FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veteran had recognized service from January 1942 to 
November 1942, and from March 1945 to June 1946, which 
included internment as a POW for more than 30 days.

3.  The veteran died in June 1991 at the age of 73; the 
immediate cause of death was listed as cardio-respiratory 
arrest, the antecedent cause being chronic Parkinson's 
Disease, and the underlying cause being senility and 
malnutrition.

4.  At the time of the veteran's death, service connection 
was in effect for a shrapnel wound of the left shoulder, with 
a metallic foreign body, evaluated as 20 percent disabling, 
and for shrapnel wound scars of the scalp and neck, evaluated 
as noncompensable.

5.  The probative evidence of record does not show that any 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSION OF LAW

The diseases that caused the veteran's death were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims Assistance

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, which is now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).  
In that decision, the Federal Circuit held that Section 3A of 
the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Precedent opinions of the chief legal officer of 
the Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that VA has  fully complied with the provisions of 
the VCAA.  The Board finds that the issue of entitlement to 
service connection for the cause of the veteran's death can 
also be addressed at this time.  The file contains records 
from the veteran's period of service, records of post service 
medical treatment, records pertaining to the veteran's death, 
and medical opinions regarding the possibility of a link 
between service and the disorders that led to the veteran's 
death.  There is no indication of the existence of any 
outstanding Federal government or other record that could 
substantiate the claim.

In addition, the appellant was provided copies of rating 
decisions explaining why the claim for service connection for 
cause of death was denied.  Furthermore, through the March 
1998 statement of the case (SOC), supplemental statements of 
the case (SSOC) dated in December 1998 and September 1999, 
and the May 1999 Board Remand, the appellant has been advised 
of the laws and regulations regarding service connection for 
the cause of the veteran's death, as well as the fact that 
specific medical opinions are necessary to link the cause of 
the veteran's death to some aspect of service.  These 
communications clearly explain the appellant's rights and 
responsibilities, inform her of the laws and regulations 
involved in her claim, and advise her of the evidence needed 
to substantiate her claim.

There is no indication that there is any existing evidence 
that could substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  Accordingly, in light 
of all of these considerations, the Board finds that it is 
not prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


II.  Factual Background

Service medical records dated in January 1942 note that the 
veteran sustained multiple small shrapnel wounds of the left 
shoulder, scalp, right ear and neck, which were caused by 
aerial bomb fragments.  These wounds were cleaned with water, 
iodine and alcohol, and a small piece of shrapnel was removed 
from the neck.

Affidavits for Philippine Army Personnel dated in August 
1945, and May 1946 note a history of shrapnel wounds of the 
right ear, neck and head.

The May 1946 separation examination report notes a normal 
heart and respiratory system.  The record is negative for 
complaints or findings of cardiopulmonary disease, 
Parkinson's Disease, senility, malnutrition or 
encephalopatis.

An April 1956 VA examination report is similarly negative for 
complaints or findings of cardiopulmonary disease, 
Parkinson's Disease, senility, malnutrition or 
encephalopatis.

A November 1955 private medical statement provides 
information that the veteran was hospitalized with a "working 
diagnosis" of rheumatic heart disease, mitral stenosis in May 
1949.

A death certificate discloses that the veteran died at age 73 
in June 1991, with the immediate cause of death listed as 
cardio-respiratory arrest, the antecedent cause being chronic 
Parkinson's Disease, and the underlying cause being senility 
and malnutrition.

At the time of the veteran's death, service connection was in 
effect for a shrapnel wound of the left shoulder, with 
metallic foreign body, evaluated as 20 percent disabling, and 
for shrapnel wound scars of the scalp and neck, evaluated as 
noncompensably disabling.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in February 
1997.

In support of her claim, the appellant submitted a July 1997 
report from Dr. G.C., the veteran's private physician.  
Therein, the physician reported the veteran's causes of 
death, as listed on the June 1991 Certificate of Death, and 
opined that senility, malnutrition and Parkinson's Disease 
"could have been acquired by [the veteran] during the world 
war."  He explained that encephalopatis of non-Economo 
occurred in the years following the World War II, followed by 
"a syndrome clinically indistinguishable from Parkinson's 
Disease."  He noted that the veteran "had a traumatic injury 
via a foreign body lodged in his cervical area which could 
have caused his Parkinson's Disease."  The physician 
concluded that the veteran's Parkinson's Disease "contributed 
greatly in his being malnourished and early senility which 
eventually led to his death."

In September 1997 correspondence, the RO requested that the 
appellant ask Dr. G.C. to provide his basis for certifying 
the causes of death listed on the veteran's death 
certificate.  The RO further requested that if the physician 
had ever treated the veteran, he should submit the records of 
that treatment.  Later that month, the appellant submitted a 
second statement from Dr. G.C. reiterating the information 
contained in the July 1997 report.  In a signed statement in 
the comments section of the September 1997 VA Form 21-4142, 
Dr. G.C. again repeated virtually the same identical 
statements made in his earlier reports.  He listed the dates 
of treatment of the veteran as extending from 1989 to the 
date of death.  The physician did not submit any clinical 
records.

Based on this evidence, an October 1997 rating decision 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement (NOD) with this decision in December 1997, and 
submitted a substantive appeal (Form 9) in April 1998, 
perfecting her appeal.

In March 1998, the RO advised the claimant that the 
recognized causes of Parkinsonism included postencephalitic 
Parkinson, also previously called von Economo's disease, 
which occurred in a pandemic between 1919 and 1926 and "is 
considered rare today."  The RO further noted that drugs, 
toxins, infections and trauma have been implicated as 
probable causes.  The trauma, however, was in the form of 
pugilistic encephalopathy, or repeated brain trauma such as 
acquired form boxing.  The RO cited as authority Cecil's 
Textbook of Medicine, 19th Edition, pp. 2130-2132 and The 
Merck Manual, 16th Edition, pp. 1495 to 1497.

In June 1998, the RO requested a medical opinion from a VA 
neurologist as to the likelihood that the head and neck 
injuries sustained by the veteran in service resulted in the 
development of Parkinson's Disease.  Following a review of 
the claims folder, Dr. R.J. concluded that "single, isolated 
injuries to the head or neck injuries are not etiologic 
antecedents of Parkinson's Disease."

Based on this evidence, a December 1998 rating decision 
continued the denial of service connection for the cause of 
the veteran's death.

In May 1999, the Board remanded the case for further 
development. In particular, the Board directed the RO to 
obtain a medical opinion regarding the degree of medical 
probability that a disability due to malnutrition was 
causally related to the veteran's period of service.

In an August 1999 report, Dr. L.B. notes that the veteran's 
last VA examination in May 1956 revealed that the veteran was 
105 pounds, 62 inches tall, was fairly nourished, and fairly 
developed.  Based on these findings, and a review of the 
claims folder, the examiner determined that malnutrition was 
not evident in May 1956, and that the veteran's malnutrition 
was not causally related to service, including the his 
internment as a POW.  The physician noted that Parkinson's 
Disease was reported as an antecedent cause of death on the 
June 1991 Certificate of Death.  He explained that 
Parkinson's Disease is an idiopathic, slowly progressive, 
degenerative central nervous system disorder with 
characteristic features including slowness, poverty of 
movement, muscular rigidity, resting tremor and postural 
instability.  He related that while the hands, arms and legs 
are most affected by the disease, there may also be 
involvement of the jaw, tongue, forehead and eyelids. He 
stated that involvement of the muscles of deglutition would 
hamper the veteran's swallowing reflexes, thereby causing 
aspiration of food and difficulty in swallowing, leading to 
malnutrition.  The physician concluded that the progression 
of the veteran's Parkinson's Disease and associated 
intercurrent illnesses caused his demise.

The RO continued the denial of service connection for the 
cause of the veteran's death in September 1999.


III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a).  In order to show that a disability is proximately 
due to or the result of a service-connected disease or 
injury, the appellant must submit competent medical evidence 
showing that the disabilities are causally-related.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 
3.309 (2001).  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of any of the 
disease within the purview of section 1112 of this title, has 
been suffered between the date of separation from service and 
the date of onset of any such diseases, or the disability is 
due to the veteran's own willful misconduct, service 
connection pursuant to section 1112 will not be in order.  38 
U.S.C.A. § 1113 (West 1991).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board has carefully reviewed all evidence of record in 
this case set forth.  Furthermore, as stated above, the Board 
also finds that all relevant available evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

The appellant contends that the veteran's death was related 
to service.  In particular, she maintains that the veteran's 
Parkinson's Disease was related to trauma to his cervical 
spine from a shrapnel wound during service.  She further 
asserts that his malnutrition was related to his internment 
as a POW.  The appellant, as a lay person untrained in the 
field of medicine, is not competent to offer such an opinion.  
Espiritu, 2 Vet. App. at 494-95 (1992).  Therefore, her 
opinion that the veteran's death was related to service, 
including his time as a prisoner of war, is not competent 
evidence.  As stated by the Court, where determinative issues 
involve medical causation or a medical diagnosis, competent 
medical evidence is required. Grottveit, 5 Vet. App. at 93.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has evaluated the medical evidence for and against 
the claim in detail.  The evidentiary assertions made by the 
appellant as a lay party as to medical diagnosis or causation 
are not competent and therefore are not for consideration in 
this context.

The medical evidence in support of the appellant's claim 
includes opinions from Dr. G.C., and opinions from VA 
examiners in June 1998 and August 1999.  In July 1997, Dr. 
G.C. opined that senility, malnutrition and Parkinson's 
Disease "could have been acquired by [the veteran] during the 
world war."  He noted that the veteran sustained a shrapnel 
wound to the neck during service, and suggested that this 
traumatic injury "could have caused his Parkinson's Disease."  
In this regard, the Board also notes that the physician 
additionally referred in July 1997 to an epidemic of "non 
Economo" after the "world war" causing a syndrome 
indistinguishable from Parkinson's Disease.  In September 
1997, the physician again referred to the epidemic etiology.  
In examining these statements, however, the Board does not 
find that they purport to link the veteran's specific case of 
Parkinson's disease with his active service during World War 
II on the basis of an epidemic disease acquired in service.  
In his reports, the private physician concluded that the 
veteran's Parkinson's Disease "contributed greatly in his 
being malnourished and early senility which eventually led to 
his death."  Dr. G.C. reiterated these comments without any 
material alteration in two written statements dated in 
September 1997.

While Dr. G.C. generally asserts that trauma to the veteran's 
neck during service could have caused Parkinson's Disease, he 
provided no evidence to support this opinion and has offered 
no supporting rationale.  The claimant was informed that she 
should ask the physician to provide actual records of 
treatment, but no such records were submitted.  Accordingly, 
the Board finds that this opinion is entitled to little 
probative weight.

The VA examiners who provided medical opinions in June 1998 
and August 1999 reviewed the veteran's entire claims folder, 
including Dr. G.C.'s medical opinion noted above, before 
providing opinions regarding the cause of the veteran's 
death.    In June 1998, Dr. R.J., a VA neurologist, opined 
that "single, isolated injuries to the head or neck injuries 
are not etiologic antecedents of Parkinson's Disease."  This 
specific opinion addressing the facts of the veteran's case 
is also consistent with the general medical principles 
concerning the recognized etiologies of Parkinson's Disease 
cited by the RO in March 1998.  In an August 1999 report, Dr. 
L.B. further determined that the veteran's malnutrition was 
not causally related to service, including the veteran's 
internment as a POW.  Rather, he concluded that the 
progression of the veteran's Parkinson's Disease and 
associated intercurrent illnesses caused his demise.  The 
physician provided a detailed rationale for his medical 
opinion.  He explained that Parkinson's Disease would hamper 
the veteran's swallowing reflexes, thereby causing aspiration 
of food and difficulty in swallowing, leading to 
malnutrition.  The Board finds the rationale of these VA 
opinions to be entitled to great probative weight.

Accordingly, the Board finds that the competent evidence in 
support of the claim is entitled to extremely little 
probative weight.  On the other hand, the evidence against 
the claim is entitled to great probative weight.  The June 
1998 and August 1999 VA opinions clearly support the denial 
of the appellant's claim.

The record in this case is devoid of evidence of cardio- 
respiratory arrest, Parkinson's Disease, senility or 
malnutrition prior to the veteran's death in June 1991.  Both 
the May 1946 separation examination, and the April 1956 VA 
examination were are negative for these disorders.  In fact, 
the only medical evidence relating the cause of the veteran's 
death to service comes from Dr. G.C., the veteran's private 
physician.

The Board has considered the appellant's argument that the 
veteran died as the result of malnutrition incurred while he 
was a POW.  In this regard, the Board acknowledges that under 
the provisions of 38 C.F.R. § 3.309(c), malnutrition will be 
considered service-connected if found at any time after 
discharge or release from active service, even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  It is noted that malnutrition, which is 
listed as an underlying cause of the veteran's death, is one 
of the presumptive diseases for a former POW listed at 38 
C.F.R. § 3.309(c).  However, the August 1999 VA medical 
opinion provides the specific affirmative evidence to the 
contrary that serves to rebut the presumption that the 
disability was incurred as a result of service.  See 38 
C.F.R. § 3.307(d).  In the report, Dr. L.B. expressly found 
that the veteran's malnutrition was related to Parkinson's 
Disease, rather than his internment as a POW.  Further, Dr. 
R.J. explained in June 1998, that the veteran's Parkinson's 
Disease was not caused by trauma from shrapnel wounds in 
service, as Dr. G.C. suggests.  Finally, it appears that Dr. 
G.C. also links the malnutrition to Parkinson's' Disease; the 
physician does not expressly state that malnutrition was 
causally linked to the veteran's period of service.

The Board has carefully considered the benefit of the doubt 
doctrine in this case.  As currently codified, the law 
defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of the 
evidence" is against the claim the appellant loses and the 
benefit of the doubt doctrine has no application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  "A properly supported 
and recent conclusion that the preponderance of the evidence 
is against the claim necessarily precludes that the 
possibility of the evidence also being in an approximate 
balance."  Id. at 58.  Accordingly, in this case, for reasons 
cited above, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See 38 C.F.R. § 3.102 
(2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

